Case 2:20-cr-20017-PKH Document 446              Filed 07/21/21 Page 1 of 1 PageID #: 2483




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION



UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                                   CASE NO. 20-20017-015

AMBER RENEE VANCE                                                             DEFENDANT

                                            ORDER

       As ordered from the bench in the sentencing hearing conducted this same day, the Court

ADOPTS the report and recommendation (Doc. 275) entered in this case and accepts Defendant’s

plea of guilty to superseding Count 1 of the indictment.

       IT IS SO ORDERED this July 21, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
